CASE, JAMES R., Associate Judge.
The defendant challenges her conviction and sentence for possession of a controlled substance on two grounds. We find merit to only one of her contentions.
The defendant argues the court erred in enhancing her sentence as a habitual offender without including either in a written order or in oral statements in the record an acknowledgment of the receipt of the necessary documentation required by section 775.084, Florida Statutes (1989). We agree and remand for the trial court to either make the requisite findings based on proper evidentiary support, or, if the record does not support such, vacate the habitual offender sentence and resentence the defendant according to the guidelines. See Roberts v. State, 559 So.2d 289 (Fla. 2d DCA 1990).
DANAHY, A.C.J., and THREADGILL, J., concur.